Case 1:18-cr-00218-TSC Document 92-2 Filed 03/29/19 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUN[BIA
UNITE]) STATES OF AMERICA

Criminal Case: 18-218 (TSC)

MARI[A BUTINA, also known as
MARIA BUTINA,

Defendant.

FACTUAL ALLEGATIONS IN SUPPORT OF JUDICIAL REMOVAL

 

NOTICE IS HEREBY GIVEN TO MARllA BUTINA (“the defendant”) and to her
attorneys of record, Robert Driscoll and Alfred Carry, Esqs., that the United States of America
alleges the following facts in support of the Notice of Intent to Request Judicial Removal:

l. The defendant is not a citizen or national of the United States.

2. The defendant is a native of the Union of Soviet Socialist Republics (Russian

S.F.S.R), and citizen of the Russian Federation. .

3. The defendant entered the United States on an F-l student visa in August 2016.

4. At the time of sentencing in this case, the defendant will be convicted in the
United States District Court for the District of Columbia, of the following counts charged in the
indictment: Count One: Conspiracy to Act as an Agent of a Foreign Government in violation of
18 U.S.C. §§ 371, 951. The maximum sentence for this offense is five years of imprisonment
and/or a $250,000 flne.

5 . The defendant is, and at sentencing will be, subject to removal from the United

States pursuant to Section 237(a)(4)(A)(ii) of the Immigration and Nationality Act of 1952

 

Case 1:18-cr-OO218-TSC Document 92-2 Filed 03/29/19 Page 2 of 2

(“INA”), as amended, 8 U.S.C. § 1227(a)(4)(A)(ii), as an alien Who has engaged, is engaged, or at
any time after admission engages in “any other criminal activity which endangers public safety or
national security.” Id.

WHEREFORE, pursuant to Section 238(0) of the INA, 8 U.S.C. § 1228(c), the United
States of America requests that the Court, at the time of sentencing, order that the defendant be
removed from the United States to Russia.
Dated: Maroh 28, 2019

Respectfully Submitted,

JESSIE K. LIU
UNITED STATES ATTORNEY
D.C. Bar Number 472845

By:
ERIK M. KENERS'<')N

THOMAS N. SAUNDERS

Assistant United States Attorneys
Ohio Bar Number 82960 (Kenerson)
N.Y. Bar Number 4876975 (Saunders)
555 Foulth Street, N.W.

Washington, D.C. 20530

Telephone: 202~252-7201

Email: Erik.Kenerson@usdoj. gov

 

 

